The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is a response to communication of August 8, 2022. By amendment of August 8, 2022 the Applicant amended claims 1, 9, 15 and canceled claims 2, 10, 12, 13, 14, and 16. Therefore, claims 1, 3-9, 11, 15, and 17-19 are currently active in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, 15, and 17-19 have been considered but are moot because the new ground of rejection provided below for any teaching or matter specifically challenged in the argument. In the Remark section of amendment of August 8, 2022 the Applicant argues amended limitations “a plurality of sensing signals having different frequencies are received in a same time period” (emphasis added by the Applicant). Examiner understood it like both: pen and hand touch could be detected in the same time which is clearly shown by the secondary reference to Mohindra at least in paragraphs [0026-0028]. The next argued limitation “a discrete Fourier transform” is simultaneously performed with respect to the output data” (emphasis added by the Applicant) is not quite clear. With reference to amended claim 1, lines 4-6 it seems that Fourier transform simultaneously performed with receival of output data. However, the original disclosure shows that first is output data received (S1201, S1203) and then is Fourier transform performed (S1205) as shown at least in flow chart of Figure 17 of Applicant’s own disclosure. It is believed that the combination of applied prior art shows simultaneous detection of pen and hand touch using different frequencies and Fourier transformation.
Accordingly, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, 11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US Patent Publication Application 2016/0231854 A1) in view of Mohindra (US Patent Publication Application 2014/0327644 A1).
	In regard of claim 1,  Koo discloses a touch sensing circuit comprising: an analog signal processing circuit configured to receive a plurality of sensing signals having different frequencies from touch electrodes (See Figure 1 of Koo illustrating a touch sensing circuit (100) receiving sensing signals with different frequencies (f, 2f, 3f, 4f and with analog processing circuit (128, 130) sensing signals as discussed in paragraph [0029-0030]); and a digital signal processing circuit configured to receive output data of the analog signal processing circuit and to perform a discrete Fourier transform, wherein the digital signal processing circuit separates the plurality of sensing signals by the discrete Fourier transform a first signal having a driving frequency of a touch panel and digital signal processing circuit separate and second signal having (See Figures 1, 2, 4-7 of Koo illustrating a digital signal processing circuit (134, 136) receiving output data of the analog signal (132) and performing Fourier transform (134) as discussed in paragraph [0030] for first signal with frequency 3f, 2f, 3f illustrated in Figures 4, 7 of Koo and discussed in paragraphs [0010, 0033] and dividing second signal having a transmitting frequency of a stylus pen as discussed in paragraphs [0037-0040] of Koo) .
	However, the reference to Koo does not specifically discuss a plurality of sensing signals from touch electrodes in a same period and simultaneously perform a discrete Fourier transform with respect to the output data.
	In the same field of endeavor, Mohindra discloses a touch sensing circuit (106) with sensing signals (103) from touch electrodes and simultaneously perform a discrete Fourier transform (558) with respect to the output data as discussed in paragraphs [0017, 0026-0028] and shown at least in Figures 1, 8A.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the sensing signals of Mohindra with the touch sensing circuit of Koo in order improve in phase noise relative to the original LC oscillator phase noise.
	
	In regard of claim 3, Koo and Mohindra further disclose the touch sensing circuit of claim 1, wherein the analog signal processing circuit comprises: at least one buffer converts the sensing signals into current signals (See at least Figure 1 of Koo illustrating buffers (130) as a part of the analog signal processing circuit for converting sensing signals as discussed in paragraph [0030]and  Mohindra discloses the analog signal processing circuit with buffer (411) which converts the sensing signals into current signals as discussed at least in paragraph [0069] and shown in Figures 8A-8B ); a filter configured to perform filtering, according to a predetermined passband, for signals which have passed through the buffer; and an analog-to-digital converter configured to convert filtered analog signals into digital signals (See Figure 1 of Koo illustrating a filter (128) to perform filtering according to a predetermined passband paragraph [0030] for signal passed through the buffer (130) and to ADC (132) converting filtered analog signals into digital signals as discussed in paragraph [ 0030]).
	In regard of claim 4, Koo and Mohindra further disclose the touch sensing circuit of claim 1, wherein the analog signal processing circuit changes its operation in response to a driving mode of the digital signal processing circuit (See at least Figures 1 and 12 and paragraph [0038] of Koo illustrating and discussing operation change from touch detection to touch scan mode in response to controller (108)).
	In regard of claim 5, Koo and Mohindra further disclose the touch sensing circuit of claim 1, wherein the digital signal processing circuit simultaneously separates a plurality of signals by a sliding discrete Fourier transform (See at least Figure 1 of Koo illustrating Fourier transform (134) separating a plurality of signals as discussed in paragraph [0030]).
	In regard of claim 6, Koo and Mohindra further disclose the touch sensing circuit of claim 5, wherein, according to the sliding discrete Fourier transform, another set of data is formed by changing the order in a set of sampling data of the digital signal processing circuit (See at least paragraph [0030] of Koo discussing Fourier transform when another set of data is formed (time data) by changing the order according frequency representation, see also Fig. 8A of Mohindra and paragraph [0071] discussing sampling data order changing by processing unit (106)).
	In regard of claim 7, Koo and Mohindra further disclose the touch sensing circuit of claim 1, further comprising: a touch control circuit configured to control a driving signal of a touch panel such that the orthogonality between frequencies of signals separated by the digital signal processing circuit is maintained (See at least Figures 8-9 and paragraph [0035-0036] of Koo illustrating and discussing frequency generator (122) which controls driving signal on a predetermined basis/orthogonally while digital signal processing circuit is maintained).
	In regard of claim 8, Koo and Mohindra further disclose the touch sensing circuit of claim 7, wherein the touch control circuit maintains the orthogonality between the frequencies of the separated signals by adjusting the frequency of the driving signal supplied to the touch panel (See at least Figures 8-9 and paragraph [0035-0036] of Koo illustrating and discussing the touch control circuit (108) with frequency generator (122) which controls driving signal supplied to the touch panel (102) maintaining orthogonality between frequencies).
	In regard of claim 9, Koo and Mohindra further disclose a readout circuit comprising: a driving circuit configured to output, to a touch panel, driving signal having a first frequency (See Figures 1- 2 of Koo illustrating a readout circuit with a driving circuit (104) outputting to a touch panel (102) driving signal having first frequency (f1) as discussed in paragraphs [0026-0029] of Koo); and a reception circuit configured to simultaneously receive a first sensing signal having the first frequency and a second sensing signal having a second frequency which is different from the first frequency (See at least Figures 5 and 7 of Koo et al. illustrating a reception circuit (106) receiving a first sensing signal shown in Figure 7 showing signals of the first and second frequencies (2f, 3f) which can be detected simultaneously as discussed in paragraphs [0026-0028] of Mohindra), wherein a digital signal processing circuit in the reception circuit simultaneously performs a Fourier transform with respect to the first sensing signal and the second sensing signal so as to divide the first sensing signal and the second sensing signal, wherein the second sensing signal is a downlink signal transferred from a stylus pen (See at least Figure 8A of Mohindra illustrating a digital signal processing circuit (558) performing Fourier transform with respect to the first sensing signal and second sensing signal (from pen and from finger) as discussed in paragraphs [0026-0028]).
	In regard of claim 11, Koo and Mohindra further disclose the readout circuit of claim 9, wherein the driving circuit transfers a frequency corresponding to a frequency of a protocol of a stylus pen (See Figures 9- 10 of Koo illustrating stylus pen touch event wherein driving circuit (104) transfers frequency (122) corresponding to a protocol of stylus touching as discussed in paragraphs [0036-0037]).
	


	In regard of claim 15, Koo and Mohindra further disclose a touch sensing method comprising: receiving a first touch signal having a first frequency; receiving a second touch signal having a second frequency distinguished from the first frequency; and separating the touch signals respectively having the first frequency and the second frequency by a discrete Fourier transform simultaneously performing with respect to the touch signals, wherein the first touch signal and the second touch signal are received in a same time period (See at least Figure 8A of Mohindra illustrating a touch sensing device (118) receiving a first frequency (f) and second frequency separated by Fourier transform (558) simultaneously in the same time period as discussed in paragraphs [0026-0028, 0068-0076])
	In regard of claim 17, Koo and Mohindra further disclose the touch sensing method of claim 15, further comprising: determining the orthogonality between the first touch signal and the second touch signal based on the first frequency and the second frequency of the touch signals separated by the discrete Fourier transform (See at least paragraphs [0019-0020, 0027, 0037-0039] of Koo discussing determination of orthogonality of touch signals based on frequencies).
	In regard of claim 18, Koo and Mohindra further disclose the touch sensing method of claim 15, wherein the discrete Fourier transform is a sliding discrete Fourier transform used for separating signals having different frequencies by changing the order of digital signals (See at least the abstract and paragraphs [0012, 0022-0023] of Mohindra describing code order change when Fourier transform is performed).
	In regard of claim 19, Koo and Mohindra further disclose the touch sensing method of claim 15, further comprising: receiving the first touch signal and the second touch signal and converting them into a first touch digital signal and a second touch digital signal, wherein the discrete Fourier transform separates the first touch digital signal and the second touch digital signal based on their frequencies (See at least Figure 1 of Koo illustrating usage of discrete Fourier transform (134) for separating the first/second touch digital signals (132) as discussed in paragraph [0030])

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692